Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed February 01, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

The following is an examiner’s statement of reasons for allowance: Applicant’s argument that the triple combination of (i) arsenic trioxide (ATO), (ii) iron and (iii) an artemisinin is unexpected as depicted in the specification and argument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joshua on Pritchett on 3/17/22.

The application has been amended as follows: 

20. (currently amended) A method of treating a human patient suffering from leukemia, which method comprises co-administering to said patient arsenic trioxide at 0.014-0.429 mg/day, iron at 0.714-7.143 mg/day and an artemisinin at 0.714-7.143 mg/day. 

25. (currently amended)  A pharmaceutical composition which comprises:
(a) arsenic trioxide formulated for administration at 0.014-0.429 mg/day;
(b) iron formulated for administration at 0.714-7.143 mg/day; and
(c) an artemisinin formulated for administration at 0.714-7.143 mg/day.

26. A kit of parts which comprises:
(a) arsenic trioxide formulated for administration at 0.014-0.429 mg/day;
(b) iron formulated for administration at 0.714-7.143 mg/day; and
(c) an artemisinin formulated for administration at 0.714-7.143 mg/day;
 wherein said components (a), (b) and (c) are each formulated in a separate
pharmaceutical composition or wherein any two of the components (a), (b) and (c) are formulated together in a first pharmaceutical composition and the remaining

Claims 20, 25-27 and 29-43 are allowed.	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/17/22